Citation Nr: 1450071	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  13-24 587	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES
 
1. Whether new and material evidence has been received to reopen claims of entitlement to service connection for hearing loss and tinnitus.
 
2. Entitlement to service connection for bilateral hearing loss disability.
 
3. Entitlement to service connection for tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  Vietnam Veterans of America
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1957 to September 1959.
 
This case comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  
 
The Veteran's claims files are entirely converted to the electronic systems in the Veterans Benefits Management System and Virtual VA.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
FINDINGS OF FACT
 
1. In an August 1998 rating decision, VA denied entitlement to service connection for hearing loss and tinnitus.  The Veteran did not perfect a timely appeal, and the rating decision is therefore final.
 
2. Evidence received since the August 1998 rating decision relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.
  
3. The evidence is approximately evenly balanced as to whether the Veteran's current hearing loss disability is related to in-service acoustic trauma.
 
4. The evidence is approximately evenly balanced as to whether the Veteran's tinnitus is related to in-service acoustic trauma.
 
 
 
CONCLUSIONS OF LAW
 
1. The August 1998 rating decision denying entitlement to service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.202, 20.1103 (2014).
 
2. Evidence received since the August 1998 decision is new and material and the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).
 
3. With reasonable doubt resolved in favor of the Veteran, his bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).
 
4. With reasonable doubt resolved in favor of the Veteran, his tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1154, 5107; 38 C.F.R. § 3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Reopening
 
Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  To appeal an unfavorable ruling, a claimant must file a notice of disagreement within one year of the date of the mailing of the notice of the unfavorable decision.  38 U.S.C.A. § 7105(b)(1).  When an RO provides a claimant with a statement of the case, 38 U.S.C.A. § 7105(d)(3) requires the filing of a "formal appeal" within sixty days of the date of the statement of the case.  This sixty day period may be extended "for a reasonable period on request" or "for good cause shown" Id.  
 
In August 1998 VA denied entitlement to service connection for hearing loss and tinnitus.  As to the hearing loss claim, the Veteran did not file a notice of disagreement.  With respect to his tinnitus claim, the Veteran filed a notice of disagreement and the RO issued a statement of the case, but the Veteran did not timely file a substantive appeal or request an extension of the ordinary sixty day period or attempt to show "good cause" for his failure to file a timely appeal.  Accordingly, as the Veteran did not perfect a timely appeal the August 1998 decision denying service connection for hearing loss and tinnitus that rating decision is final.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.202, 20.1103.
 
One exception to the general rule of finality is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).
 
In its August 1998 decision, VA denied service connection for hearing loss and tinnitus after finding the evidence insufficient to show that the Veteran's hearing loss and tinnitus were related to his service in the Navy.  The Veteran has submitted evidence, in the form of the opinion of Dr. Fevold, an audiologist in private practice.  Dr. Fevold reported that the Veteran's hearing loss "was more likely than not caused by the operation of weapons during his military service."  The letter includes a substantially identical opinion concerning the Veteran's tinnitus.  Dr. Fevold's opinion was not available to the RO at the time of the initial decision and it raises a possibility of substantiating the Veteran's claims.  Reopening the Veteran's claims is therefore warranted.
  
Analysis
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active air, naval or military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or  "nexus" between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).
 
The results of a November 2010 VA-authorized private examination revealed that the Veteran met VA's threshold for hearing loss disability, thus satisfying the "current disability" element of his hearing loss claim.   The November 2010 examination report also includes a diagnosis of tinnitus.  The Veteran himself is competent to identify the presence of this disease.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  For these reasons, the evidence satisfies the "current disability" element with respect to the Veteran's tinnitus claim.
 
The Veteran served on U.S.S. Des Moines, a heavy cruiser armed with five and eight-inch guns.  The Veteran reports exposure to naval gunfire.  Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of claims for service connection for hearing loss and tinnitus.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (sound of mortars firing); Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (jet aircraft noise).  Based on records confirming his service aboard the Des Moines and the credible statements of the Veteran, the Board concludes that the Veteran sustained an injury during service, satisfying the second element of both claims on appeal.
 
The third and last element of the Veteran's claims is the existence of a causal link - or "nexus" - between his acoustic trauma and his present hearing loss and tinnitus.  According to Dr. Fevold's March 2010 opinion, the Veteran has sensorineural hearing loss "with a configuration consistent with noise exposure."  Dr. Fevold's letter notes that the Veteran's only reported history of severe noise exposure was his service in the Navy.   Dr. Fevold apparently viewed the results of audiograms from 1995 and 2010.  He concluded that the hearing loss documented in the 1995 audiogram "is more likely than not caused by the operation of weapons during his military service.  The progression of the hearing loss documented on the audiogram from January 3, 2010 is less likely than not caused by military noise exposure."  
 
The Board has also considered the November 2010 examination report.  The examiner's report mentions statements from the Veteran indicating his exposure to the sounds of naval gunfire.  After his discharge from the Navy, the report indicates that the Veteran worked for forty-five years as an X-ray technician and that he used power tools, but with hearing protection.  With respect to hearing loss, the examiner's initial conclusion was "bilateral noise induced hearing loss most likely due to noise exposure while serving in the military."  As for tinnitus, the examiner wrote: "The etiology of the tinnitus is at least as likely as not associated with military noise exposure.  The nature of the military noise exposure is naval gunfire."
 
The Board has also considered the evidence unfavorable to the Veteran's claims, including records of a normal hearing test at the time of his discharge from the Navy and an addendum to the November 2010 examination report.  After receipt of the initially favorable nexus opinion, the RO sent the examiner the following request for clarification: "Veteran states in report that his duties in service were a 'gunner'.  Report states that the veteran's hearing loss and tinnitus is linked to his military occupation specialty as a 'gunner'.  However, the VA reports that the Veteran's military occupational specialty was a shopkeeper and had a low probability for exposure to hearing loss.  Please comment if the Veteran's hearing loss is at least as likely as not related to military service based on his military occupational specialty as a shopkeeper."     
 
Responding to the request for clarification, the November 2010 VA-authorized examiner gave a negative nexus opinion with the following rationale: "the description of shopkeeper does not have a high incidence of noise exposure.  Based on the military occupational specialty as a shopkeeper (store clerk) it is more likely than not that his hearing loss is not related to his military service.  During his evaluation he reported that his military occupational specialty was a 'gunner' which would have a high incidence of noise exposure."
 
In his notice of disagreement, the Veteran made a statement tending to undermine the factual basis for the addendum opinion.  The Veteran denied the implication that he had falsely claimed the duties of a gunner and stated that it was common for sailors on his ship occasionally to perform duties outside their assigned occupational specialty, and he was sharply critical of the suggestion that his shopkeeper duties were inconsistent with his claims of exposure to naval gunfire: "performing shopkeeper duties at a land based facility, vs[.] duties aboard a (United States Navy) heavy cruiser is much different in the noise trauma level expected.  Noise trauma does not discriminate based on [a] (military occupational specialty) (on) a heavy cruiser . . ."  The Veteran also noted that his hearing examination at the end of his naval service was a "whisper test" which is less reliable than an audiogram.
 
The Board has considered the Veteran's normal in-service hearing test and the addendum opinion of the November 2010 examiner.  Yet in Hensley, 5 Vet. App. at 159 and Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that the absence of hearing loss disability in service is not necessarily fatal to a claim for compensation for post-service hearing loss disability.  It is also significant that the "whisper test" used at the time of his discharge has known shortcomings.  See Fagan, 573 F.3d at 1284 (quoting a VA examiner's statement that "a 'whisper' test does not provide frequency or ear specific information").  Furthermore, the Veteran's statements, which the Board finds to be credible, undercut an essential premise of the examiner's unfavorable addendum opinion - the premise that "shopkeeper does not have a high incidence of noise exposure."  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (medical opinion may be of limited value when factual premise is inaccurate).  His statements concerning his in-service exposure to loud noise are consistent with "the places, types, and circumstances of [the Veteran's] service . . ."  38 U.S.C.A. § 1154(a).  Given the circumstances of his naval service, the Veteran's exposure to the sound of the guns is likely whether he personally performed the duties of a gunner or instead performed other duties in close proximity to the guns.
 
For the foregoing reasons, the evidence is at least evenly balanced as to whether in-service acoustic trauma caused the Veteran's hearing loss disability and tinnitus.   With reasonable doubt resolved in favor of the Veteran, the Board finds that the Veteran's bilateral hearing loss disability and tinnitus are related to service.  See 38 U.S.C.A. §§ 1131, 1154, 5107(b).
 
 
ORDER
 
The applications to reopen the claims for service connection for bilateral hearing loss disability and tinnitus are granted.  
 
Entitlement to service connection for bilateral hearing loss disability is granted.
 
Entitlement to service connection for tinnitus is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


